PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 13-7529


JESUS EMMANUEL JEHOVAH, a/k/a Robert Gabriel Love, a/k/a
Gabriel Alexander Antonio,

                  Plaintiff - Appellant,

           v.

HAROLD W.       CLARKE,    Director;     A.   DAVID    ROBINSON,   Deputy
Director,

                  Defendants – Appellees,

           and

COMMONWEALTH OF VIRGINIA; LORETTA K. KELLY, Warden, Sussex I
State Prison; ALL EMPLOYEES OF THE VIRGINIA DEPARTMENT OF
CORRECTIONS, in their official, individual, and private
capacities, jointly and severally; EDDIE L. PEARSON, Warden;
KEISHA FOWLKES, Unit Manager; MS. EVANS, Records Officer;
MS. ANSAH, Corporal; ARMOR CORRECTIONAL HEALTH SERVICES,
INC.;   ANTHONY    KING,   Dr.;   MESELE    GEBREYES,   Dr.;
BENJAMIN ULEP, Dr.,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00087-JCC-IDD)


Argued:   May 12, 2015                                Decided:   July 9, 2015

                          Amended:    August 11, 2015
Before TRAXLER,   Chief   Judge,   and   GREGORY   and   FLOYD,   Circuit
Judges.


Reversed and remanded by published opinion. Judge Gregory wrote
the opinion, in which Chief Judge Traxler and Judge Floyd
joined.


ARGUED:    Lola Abbas Kingo, GEORGETOWN UNIVERSITY LAW CENTER,
Washington, D.C., for Appellant. Trevor Stephen Cox, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.     ON   BRIEF:     Steven  H.   Goldblatt,  Director,
Clay Greenberg, Student Counsel, Elizabeth Purcell, Student
Counsel, Appellate Litigation Program, GEORGETOWN UNIVERSITY LAW
CENTER, Washington, D.C., for Appellant.        Mark R. Herring,
Attorney General of Virginia, Cynthia E. Hudson, Chief Deputy
Attorney General, Linda L. Bryant, Deputy Attorney General,
Public Safety & Enforcement, Richard C. Vorhis, Senior Assistant
Attorney General, Kate E. Dwyre, Assistant Attorney General,
Stuart A. Raphael, Solicitor General of Virginia, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.




                                   2
GREGORY, Circuit Judge:

       Inmate     Jesus       Emmanuel     Jehovah     appeals        from   the   district

court’s dismissal of his pro se claims against the Commonwealth

of     Virginia       and     various      employees      and    contractors       of    the

Virginia    Department          of    Corrections      (“VDOC”).         Jehovah      claims

that Appellees violated his free exercise rights under the First

Amendment       and    the     Religious      Land       Use    and    Institutionalized

Persons Act (“RLUIPA”) by a) prohibiting him from consuming wine

during communion, b) requiring him to work on Sabbath days, and

c) assigning him non-Christian cellmates.                        Jehovah also alleges

that     Appellees          demonstrated      deliberate        indifference       to     his

medical     needs      in     violation      of    the    Eighth       Amendment.         The

district court dismissed sua sponte Jehovah’s Sabbath claims,

cell assignment claims, and deliberate indifference claim, and

granted Appellees summary judgment on the communion wine claim.

We reverse the district court’s judgment in its entirety and

remand for further proceedings.



                                              I.

       Jehovah is a VDOC inmate who was incarcerated at Sussex I

Prison (“SIP”) in Waverly, Virginia when he filed this lawsuit.

In his pro se complaint, he alleges four courses of action taken

by   VDOC   employees          that   he    claims     violated       his    rights     under

RLUIPA and the First and Eighth Amendments.

                                              3
      First, Jehovah claims that various policies have prevented

him   from    taking       communion    in       the       manner    required   by   his

religious beliefs.             Jehovah’s religion 1 mandates that he take

communion by drinking red wine and consuming bread dipped in

honey, olive oil, sugar, cinnamon, and water.                             While he was

incarcerated        at    Nottoway     Correctional              Center   (“NCC”)    from

September 2009 to March 2010, Jehovah was not permitted to take

communion     at    all    pursuant     to       a    memorandum      prohibiting    the

practice for inmates in segregation.                      In April 2010, Jehovah was

transferred        to    SIP   and   placed          in    the    general   population.

Jehovah requested permission from the warden to take communion

but did not receive a response, so he filed a grievance.                              In

January 2011, while Jehovah’s grievance was pending, VDOC issued

a new policy prohibiting all inmates from consuming wine during

communion.     Jehovah filed another grievance, which VDOC denied.

VDOC revised its policy in January 2012 to allow inmates to

consume bread dipped in wine but not to drink wine.                             Jehovah

filed a third grievance, which was also denied.                             In December



      1Jehovah appears to adhere to his own particular brand of
Christianity, citing to a version of the Bible written by
himself. See J.A. 23 (Compl. n.1). Appellees do not challenge
the sincerity of his beliefs, and it is not within the courts’
purview to “question the centrality of particular beliefs or
practices to a faith, or the validity of particular litigants’
interpretations of those creeds.”       Hernandez v. Comm’r of
Internal Revenue, 490 U.S. 680, 699 (1989).



                                             4
2012, VDOC changed its policy yet again to ban inmates from

consuming communion wine by any method. 2

       Second, Jehovah asserts that he has been unable to secure a

job that will allow him to observe his Sabbaths.                                  Jehovah’s

faith prohibits him from working during the “Old Jewish Sabbath”

(Friday       sundown      to    Saturday      sundown)     or       the   “New   Christic

Sabbath”      (Saturday         at   sunset    to      Monday   at    sunrise). 3        VDOC

requires inmates to participate in programming –- including work

and educational activities -- for a certain number of hours per

week in order to be eligible for good conduct allowances and

earned sentence credits.              See Va. Code § 53.1-32.1.              In February

2011       Jehovah   was    assigned      to       a   cleaning      position,     and    his

supervisor required him to work seven days a week.                                  Jehovah

requested that VDOC accommodate his observance of the Sabbaths,

but VDOC refused, informing him that his failure to work could

lead to sanctions.               He filed a grievance, which VDOC denied.

VDOC staff has not approved him for any job for which he has

applied since December 2011, including jobs for which they had




       2
       This policy, like the January 2011 policy, allows clergy
to consume wine during services but permits inmates to drink
only wine substitutes such as grape juice.
       3
       Jehovah is required to devote these days to religious
observance and instruction.



                                               5
previously approved him. 4                   According to Jehovah, “there are few

prison jobs available to him at SIP and other prisons which he

can work and keep observing the Sabbaths.”                                  J.A. 27 (Compl.

¶ 32).

       Third, Jehovah states that VDOC has housed him with “people

who    are       anti-Christian           and       unbelievers,”          contrary          to   his

religious beliefs.                 J.A. 28 (Compl. ¶ 34).              Jehovah “is directed

by God not to be yoked to unbelievers.”                              J.A. 28 (Compl. ¶ 34).

At one point Jehovah was housed with a “self-proclaimed Satanist

and    anti-Christian,”                 even    though         VDOC     knew   of     Jehovah’s

religious views.                 J.A. 28 (Compl. ¶ 35).               This inmate harassed

Jehovah and subjected him to “anti-Christian, anti-Jewish, anti-

God . . . rhetoric.”                  J.A.     28   (Compl.        ¶ 35).      After         several

requests to be reassigned, Jehovah filed a grievance to which

VDOC       never      responded.           Since        July    2011,      Jehovah    has         been

assigned         to       live   with    “an    atheist,        an    agnostic,      a       worldly

Muslim,      a     false/non-practicing                 insincere     Christian,         a    racist

black anti-Christian atheist, a self-proclaimed ‘Hell’s Angel’

biker,      and       a    black    anti-Christian          from      an   anti-white         gang.”

J.A. 29 (Compl. n.18).                    Other VDOC prisons had been able to




       4
       Jehovah lost his cleaning job on May 17, 2011 after being
placed in segregation.



                                                    6
accommodate       Jehovah’s       requests       to    be      housed       only     with

Christians.

       Finally,    Jehovah      alleges     that      he    has    suffered     various

medical    ailments      that    VDOC     medical      staff      have    deliberately

ignored.          In    2009     while     incarcerated           at     NCC,   Jehovah

experienced,      among     other   things,      tongue       lesions,      chest    and

throat pain, difficulty swallowing, coughing, nausea, lethargy,

and    unexplained      weight    loss.        After       medical      staff   at   NCC

“detected and acknowledged” Jehovah’s symptoms but before they

could diagnose them, Jehovah was transferred to SIP on March 26,

2010.      J.A.    30     (Compl.   ¶ 43).         Jehovah        developed     further

symptoms after arriving at SIP, and after testing negative for

strep throat he was referred to Dr. King.                         On April 15, 2010,

Dr. King examined Jehovah for the first time.                      He found holes in

Jehovah’s tonsils but “did not acknowledge” any of Jehovah’s

other symptoms; he ordered a test for HIV, which was negative,

and then did not provide any further care.                             J.A. 30 (Compl.

¶ 45).     Jehovah’s symptoms worsened, and he sought additional

treatment from Dr. King on June 17, 2010.                    Dr. King ignored all

of    Jehovah’s    symptoms      except    his   coughing,         neck    lesion,   and

nasal drip. 5     Dr. King ordered a chest x-ray and urine and blood


       5At this point in time, Jehovah’s alleged symptoms
included:   “coughing with unusual whitish phlegm, [a] patch of
hair loss and neck lesion on His neck, fatigue, dizziness, night
(Continued)
                                           7
tests:        the x-ray appeared normal but the urine and blood tests

revealed        abnormalities         consistent          with     infection.         Jehovah

maintains Dr. King ignored these results and provided no further

treatment.           Jehovah saw Dr. King again on July 30, 2010, and

Dr. King referred him to mental health staff, who ultimately

determined that he had no psychological problems.                                 Jehovah’s

condition        continued      to    deteriorate. 6             When   Jehovah   next    saw

Dr. King on August 30, 2010, Dr. King “disregarded most” of his

symptoms       and    treated       him    for   gastroesophageal           reflux    disease

with        Prilosec,   which       made    many     of    Jehovah’s       symptoms   worse.

J.A. 31 (Compl. ¶ 48).               Dr. King also referred Jehovah to mental

health       staff    again    to    be    evaluated       for     bipolar    disorder,   of

which       staff    found    no     symptoms.        This       pattern    continued    into




sweats, nasal drip, weight loss, a lump under [h]is left ear,
chest pains, chest burning sensations, involuntary muscle spasms
throughout [h]is body, headaches, difficulty sleeping, swollen
lymph nodes, and other symptoms.” J.A. 30 (Compl. ¶ 46).
        6
       Additional symptoms included “tinnitus/ringing sensations
in   [h]is   hearing/ears,   popping  and   bubbling  sounds and
sensations and pains in [h]is ears and ear canals; episodic
problems concentrating, slowed cognitive functioning, malaise,
and dizziness; abdominal pains, abnormal stools, and rapidly
passing    consumed   meals;   more  difficulty   swallowing and
persistent sensations of something being caught in [h]is throat,
neck pain, and sore and tender swollen nodes and tissues in his
neck; more chest pains and of greater intensity, and bones in
[h]is sternum area slightly, audibly, and painfully popping and
moving out of place; worsening muscle spasms, and spontaneous
irregular and painful heartbeats.” J.A. 31 (Compl. ¶ 47).



                                                 8
2012,       with     Dr.    King         and       other       VDOC       doctors        allegedly

acknowledging        only       some    of     Jehovah’s       symptoms,         ignoring       test

results indicating infection, and failing to improve Jehovah’s

condition. 7

       Jehovah      filed       this     lawsuit          on   July       11,    2012,       seeking

compensatory and injunctive relief for these alleged violations

of RLUIPA, the First Amendment, and the Eighth Amendment.                                        On

September 27, 2012, the district court sua sponte dismissed all

of Jehovah’s claims except his communion claim pursuant to the

Prison       Litigation         Reform       Act       (“PLRA”),      28       U.S.C.     § 1915A.

Appellees moved to dismiss the remaining claim on December 21,

2012.       In support of their motion they submitted a declaration

from       VDOC   Chief    of    Corrections            Operations        A.    David     Robinson

discussing the purposes of the wine ban.                           Jehovah responded with

numerous discovery requests to which Appellees responded in part

and    otherwise      objected.              He    then    filed      a    motion       to   compel

discovery and to hold an evidentiary hearing, which the district

court denied on May 17, 2013.                          On August 20, 2013, the court

granted       Appellees’         summary           judgment      motion         and      dismissed

Jehovah’s         RLUIPA    and        First       Amendment       claims        regarding       the

       7
       In 2013, Jehovah filed a notice with the district court
stating that an ultrasound electrocardiogram had revealed that
for two years he had been suffering from pulmonary hypertension
with right ventricle hypertrophy, an irreversible and often
fatal condition.



                                                   9
communion wine ban.        Jehovah timely appealed the dismissal of

all his claims.


                                      II.

       On appeal, Jehovah argues that the district court erred in

1)    dismissing    his   Sabbath,    cell       assignment,          and    deliberate

indifference    claims    under    § 1915A,       and    2)    granting       Appellees

summary judgment on his communion wine claim.

      We review de novo a § 1915A dismissal for failure to state

a claim.      Slade v. Hampton Roads Reg’l Jail, 407 F.3d 243, 248

(4th Cir. 2005).      Dismissal is proper only if the plaintiff has

failed to “present factual allegations that ‘state a claim to

relief that is plausible on its face.’”                   Jackson v. Lightsey,

775 F.3d 170, 178 (4th Cir. 2014).               Similarly, we review de novo

a grant of summary judgment.         Seabulk Offshore, Ltd. v. Am. Home

Assur. Co., 377 F.3d 408, 418 (4th Cir. 2004).                     We must “view[]

the   facts   and   inferences     drawn    therefrom         in   the      light   most

favorable to the non-moving party.”                Id.        Summary judgment is

inappropriate if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.”                            Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      We must construe pro se complaints liberally, Jackson, 775

F.3d at 178, and “[l]iberal construction of the pleadings is

particularly    appropriate       where,    as    here,       there    is    a   pro   se


                                      10
complaint raising civil rights issues,” Smith v. Smith, 589 F.3d

736, 738 (4th Cir. 2009) (alteration in original).



                                           III.

      The First Amendment’s protection of the right to exercise

religious beliefs extends to all citizens, including inmates.

O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987).                                  In

Turner v. Safley, the Supreme Court held that “when a prison

regulation       impinges       on     inmates’         constitutional     rights,     the

regulation is valid if it is reasonably related to legitimate

penological interests.”                482 U.S. 78, 89 (1987).               The Turner

Court    laid     out    a    four-factor     test       for   determining    whether    a

prison regulation that infringes on an inmate’s First Amendment

rights is nonetheless reasonable and therefore constitutionally

valid.     First, is there “a ‘valid, rational connection’ between

the prison regulation and the legitimate governmental interest

put     forward     to       justify     it[?]”          Id.     Second,     are     there

“alternative means of exercising the right that remain open to

prison inmates[?]”              Id. at 90.              Third, what is “the impact

accommodation of the asserted constitutional right will have on

guards    and     other       inmates,    and      on    the   allocation    of    prison

resources       generally[?]”           Id.        And    finally,   do    there     exist

“obvious, easy alternatives” suggesting that the regulation is

“an ‘exaggerated response’ to prison concerns[?]”                            Id.     Under

                                              11
this framework, “[t]he burden . . . is not on the State to prove

the    validity    of   prison     regulations    but   on    the    prisoner     to

disprove it.”      Overton v. Bazzetta, 539 U.S. 126, 132 (2003).

       RLUIPA    provides    more    stringent    protection      of    prisoners’

free exercise rights than does the First Amendment, applying

“strict scrutiny instead of reasonableness.”                  Lovelace v. Lee,

472 F.3d 174, 186 (4th Cir. 2006).             It prohibits any government

entity    from    imposing     a   “substantial    burden”     on    an     inmate’s

religious exercise unless the burden “is in furtherance of a

compelling governmental interest” and “is the least restrictive

means     of      furthering       that . . . interest.”               42     U.S.C.

§ 2000cc-1(a).      The inmate bears the initial burden of showing a

substantial burden on her religious exercise, but the government

must establish that the burden is the least restrictive way to

further a compelling governmental interest.                  Id. § 2000cc-2(b).

“The      least-restrictive-means            standard     is        exceptionally

demanding, and it requires the government to show that it lacks

other means of achieving its desired goal without imposing a

substantial burden on the exercise of religion by the objecting

party.”     Holt v. Hobbs, 135 S. Ct. 853, 864 (2015) (internal

quotation marks and alterations omitted).

                                        A.

       Jehovah    and   Appellees     agree      that   summary     judgment      of

Jehovah’s RLUIPA claim regarding VDOC’s wine ban was improper

                                        12
for two reasons.         First, Jehovah did not have the opportunity to

brief the issue of whether the wine ban substantially burdened

his religious exercise.             The district court held that Jehovah

had not demonstrated a substantial burden.                        But the court had

previously      found,    during       the        motion-to-dismiss      stage,      that

“[p]rohibiting plaintiff from taking wine with communion burdens

the exercise of his religion.”                J.A. 55.          Because of this, the

parties did not address the substantial burden prong of RLUIPA

in   their     summary    judgment      briefing.           A   district     court    may

resolve a motion for summary judgment on grounds not raised by a

party, but it must first provide notice and a reasonable time to

respond.     Fed. R. Civ. P. 56(f); see also Coward v. Jabe, 532 F.

App’x   328,    329    (4th    Cir.    2013)       (unpublished)       (“After    giving

notice and a reasonable time to respond, the district court may

grant a motion for summary judgment on grounds not raised by a

party.”).      Jehovah was not afforded the requisite opportunity to

demonstrate      an    issue   of     material       fact   regarding       the   burden

imposed by the wine ban.

      Second, the parties agree that the record is insufficient

to   support     the   conclusion       that       the   wine    ban   is   the    least

restrictive means to address the government’s purported security




                                             13
interest. 8   The Robinson Affidavit, which Appellees proffered in

support of their summary judgment motion, does not even attempt

to explain why an absolute ban is the least restrictive measure

available.    At the very least, the government must “acknowledge

and give some consideration to less restrictive alternatives.”

Couch v. Jabe, 679 F.3d 197, 203 (4th Cir. 2012). 9                Both Jehovah

and Appellees agree that this burden has not yet been satisfied,

and   we   agree.      Therefore,     we    reverse   the   district     court’s

summary dismissal of Jehovah’s RLUIPA wine ban claim and remand

for further proceedings.

      Although we must subject Jehovah’s First Amendment claim to

a standard more deferential to VDOC, we find that a reasonable

jury could rule in Jehovah’s favor.            Under Turner, Jehovah bears

the burden of showing not only that his religious exercise was

substantially       burdened,   but   also    that    the   wine   ban   is   not

“reasonably related to legitimate penological interests.”                     482

U.S. at 89; see also Overton, 539 U.S. at 132.                     The district



      8Jehovah also argues that a genuine issue of material fact
exists as to whether the government’s security interest is
compelling. Appellant’s Br. 38-40.
      9 Jehovah has put forth a number of less restrictive
alternatives, including: 1) to apply the same security measures
used   for   medication  to  wine,   2) to   allow  Jehovah  an
accommodation to drink wine, and 3) to exclude inmates who have
been convicted of infractions involving stealing or alcohol and
inmates with a history of alcoholism.



                                       14
court    based     its        First    Amendment         holding   on    its       finding      that

Jehovah      failed       to     demonstrate         a    substantial         burden      on    his

religious exercise.                 As with the RLUIPA claim, the court failed

to provide notice that it would be considering this alternative

ground      for    summary          judgment.         However,      we       may    affirm      the

district court’s grant of summary judgment on any ground in the

record.      Bryant v. Bell Atlantic Md., Inc., 288 F.3d 124, 132

(4th Cir. 2002).              Therefore, we must determine whether a genuine

issue of material fact exists regarding whether the wine ban is

unreasonable under Turner.

      Turner’s          first       prong    asks    whether       there      is    a     rational

connection        between       a     legitimate     penological         interest         and    the

policy infringing on an inmate’s free exercise.                              482 U.S. at 89.

The Robinson Affidavit attests that the communion wine policy is

motivated         by     “safety       and    security          concerns,”         specifically

intended     to     avoid       the    mishandling         of   alcohol      and     to    prevent

inmates     who        have    struggled      with       alcoholism      from      engaging       in

unhealthy behavior.                 J.A. 81-82.          Promoting the inmates’ safety

and health is a legitimate concern.                         See McRae v. Johnson, 261

F. App’x 554, 558 (4th Cir. 2008) (unpublished) (finding that

“in   the    prison       setting,       suppression         of    contraband . . . [and]

maintaining            the      health        and         safety        of      inmates          and

staff . . . constitute                  compelling          governmental            interests.”

(emphasis added) (citing Cutter v. Wilkinson, 544 U.S. 709, 722

                                                15
(2005)).      It also seems clear that the communion wine ban is, in

the   most    general      sense,    logically        connected      to     its   asserted

goal:        restricting         inmate     wine     consumption       is    a    rational

approach     to    preventing       alcohol        misuse    and    abuse.        What     is

unclear,     however,       is    whether     the    other    Turner       prongs   –     the

availability of alternative means of exercising the right, the

impact of accommodation, and the existence of alternatives --

support the conclusion that the wine ban is reasonable.

      In     the    First     Amendment        context,      “the     availability         of

alternative        means     of     practicing         religion       is     a    relevant

consideration.”         Holt, 135 S. Ct. at 862; see also O’Lone, 482

U.S. at 351-52 (analyzing an absolute ban on attending Jumu’ah

and     addressing       whether         inmates      “retain       the      ability       to

participate        in   other      Muslim      ceremonies”         (emphasis      added)).

Although the ban at issue prohibits drinking wine at communion,

it does not prevent inmates from engaging in other aspects of

communion, nor does it affect other religious practices.                                It is

noteworthy,        however,       that    a    previous      version        of    the     ban

permitted     inmates       to    consume      wafers    dipped      in     wine.        That

version, like the current one, allowed clergy to bring one fluid

ounce of wine into the prison.                      Neither version categorically

prohibits alcohol on the premises.                    The only difference between

the two policies is that inmates used to have an alternative

means of consuming communion wine in a controlled environment,

                                              16
whereas now they are completely barred from participating in

that practice.

     Regarding the impact of an accommodation on other inmates,

guards,      and   prison      resources,         the    record    is    largely      silent.

Drawing      reasonable        inferences        in    Jehovah’s     favor,     however,    a

reasonable jury could find that exempting Jehovah from the ban

would   have       a    minimal      impact      on    prison    resources.        Wine    is

already permitted on the premises, and religious services take

place   in    a    controlled        environment        in   which      Jehovah    would   be

supervised.            Furthermore,        a    jury    could    find    that   the    prison

population would not be endangered by a single inmate with no

history of alcohol abuse consuming a small amount of wine in

this setting.

     Finally, Jehovah has proposed several alternatives to the

ban, including:          1) to apply the same security measures used for

medication        to   wine,    2)    to       allow   Jehovah    an     accommodation     to

drink wine, and 3) to apply the ban only to inmates who have

been convicted of infractions involving stealing or alcohol and

inmates with a history of alcoholism.                        A reasonable jury could

find that at least one of these alternatives is so “obvious” and

“easy” as to suggest that the ban is “an exaggerated response.”

Turner, 482 U.S. at 90.                    Therefore, we reverse the district

court’s      summary      dismissal        of     Jehovah’s      First    Amendment      wine

communion claim.

                                                 17
                                                   B.

       The district court dismissed Jehovah’s Sabbath work claims

because      “prisoners             have     no     constitutional             right    to     job

opportunities while incarcerated.”                        J.A. 56.          As Jehovah rightly

points out, however, this is not the correct focus of the RLUIPA

and    First      Amendment         inquiries.           The     constitutional        right    in

jeopardy is Jehovah’s right to free exercise of his religious

beliefs;      the    unavailability            of       prison    jobs      accommodating      his

Sabbath schedule is the alleged burden on that right.

       To   state        a    RLUIPA    claim,      Jehovah       need      only   plead     facts

tending      to     show       a     substantial         burden     on      his    exercise     of

sincerely held religious beliefs.                         42 U.S.C. § 2000cc-2(b); see

also Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114,

1125 (9th Cir. 2013) (“To survive a motion to dismiss on their

RLUIPA      claim,       plaintiffs         must    allege       facts      plausibly    showing

that the challenged policy and the practices it engenders impose

a     substantial            burden    on    the        exercise       of    their     religious

beliefs.”).          “[A]          substantial          burden    on     religious      exercise

occurs      when     a       state     or    local       government,         through    act     or

omission, puts substantial pressure on an adherent to modify his

behavior and to violate his beliefs.”                          Lovelace, 472 F.3d at 187

(internal quotation marks and alterations omitted).

       Here, Jehovah has alleged that his religion requires him to

abstain from working during the “Old Jewish” and “New Christic”

                                                   18
Sabbaths.       He    has    pled     that    his   cleaning      job    would   not

accommodate his Sabbath observances, that his requests for job

transfers were denied, and that VDOC staff has not approved him

for any job for which he has applied since December 2011.                         He

has further alleged that he will face sanctions and lose the

opportunity     to    accrue     good    conduct     allowances         and   earned

sentence credits if he fails to work for 30-40 hours per week.

       Appellees argue that Jehovah simply wishes more jobs would

accommodate his Sabbath schedule, and that therefore he is not

substantially burdened.          They rely on Jehovah’s assertion that

“there are few prison jobs available to him at SIP and other

prisons which he can work and keep observing the Sabbaths.”                      See

J.A. 27 (Compl. ¶ 32) (emphasis added).                    However, viewing the

facts in the light most favorable to Jehovah, and applying the

requisite      liberal      construction      to    his     pro   se     pleadings,

Jehovah’s assertion that there are few jobs available to him is

not inconsistent with his having applied for and been rejected

from all of those jobs.             As Jehovah puts it, these other jobs

are available to him “in theory,” but he has “plainly alleged

that   these   jobs   were     made   unavailable     to    him.”       Appellant’s

Reply Br. 14 (emphasis in original).                Jehovah has alleged facts

that support a plausible claim to relief.                  We therefore reverse

the district court’s dismissal of Jehovah’s RLUIPA claim and

remand for further proceedings.

                                         19
      The standard for stating a free exercise claim under the

First Amendment is more stringent.                         Jehovah bears the burden not

only of demonstrating an infringement of his religious beliefs,

but   also     of      showing        that     VDOC’s      refusal       to    accommodate         his

Sabbath work schedule is not rationally related to a legitimate

penological interest.                 Turner, 482 U.S. at 89.                  Still, Jehovah’s

pro se civil rights complaint meets the low bar of the motion-

to-dismiss        stage.         It     is    difficult       to    see       what    interest      is

served    by      making     it       impossible        for    Jehovah         to     perform      his

required work hours entirely during the week.                                   One reasonably

could       determine            that         granting        Jehovah           an        individual

accommodation is an “obvious, easy alternative[]” that suggests

VDOC’s      actions        are     unreasonable.                  Drawing       all       reasonable

inferences        in     Jehovah’s         favor,     he    has    set    forth       a    plausible

claim for relief.            See Jackson, 775 F.3d at 178.                       Therefore, the

district      court       erred       in     dismissing       Jehovah’s        First       Amendment

claim.

                                                 C.

      The      district      court           dismissed        Jehovah’s         housing       claims

because it found that Jehovah “has no right to choose a cellmate

based    on    that      person’s          religious       preferences         or     background.”

J.A. 57.        As discussed above, however, the proper inquiry is

whether     and     to    what     extent       VDOC       burdened      Jehovah’s         right    to



                                                 20
exercise his sincerely held religious beliefs by assigning him

cellmates who did not share his religious views.

      Jehovah’s RLUIPA claim must survive the motion-to-dismiss

stage if he has pled facts tending to show that VDOC’s refusal

to accommodate his housing requests “put[] substantial pressure

on [him] to modify his behavior and to violate his beliefs.”

Lovelace,    472       F.3d    at     187       (internal      quotation         marks   and

alterations omitted).            Jehovah has alleged that VDOC required

him to “share a cell or anything with persons who are anti-

Christian   and    unbelievers”           in    contravention         of   his    religious

beliefs.    J.A. 28 (Compl. ¶ 34).                  This allegation alone does not

demonstrate that being housed with non-Christians has pressured

him to change his religious conduct.                        Jehovah takes issue with

the exposure to non-Christians, not with any effect it has on

his   religious        activities.              As    Appellees        note,      the    few

jurisdictions to address this question have found that being

housed   with     an    inmate      who     does      not     share    the   plaintiff’s

religious    beliefs          “does       not       inhibit     or     constrain         [the

p]laintiff’s religious conduct.”                     Steele v. Guilfoyle, 76 P.3d

99, 102 (Okla. Civ. App. 2003); see also Rogers v. Hellenbrand,

No. 03-C-230-C, 2004 WL 433976, at *6 (W.D. Wis. Mar. 4, 2004)

(“There is no indication in his briefs, evidence or proposed

facts that simply being exposed to the religious views of others



                                               21
hinders [the plaintiff’s] ability to exercise his own religion

in any way . . . .”), aff’d, 118 F. App’x 80 (7th Cir. 2004).

      In addition to his general complaints of being assigned

non-Christian cellmates, however, Jehovah asserts that he was

housed with a particular inmate who subjected Jehovah to “anti-

Christian” rhetoric.          J.A. 28 (Compl. ¶ 35).            Jehovah states

that he was “burdened, mocked, and harassed on account of [h]is

religious views by being housed in a cell with” this inmate.

J.A. 28 (Compl. ¶ 37).          Construing Jehovah’s pro se complaint

liberally, it is reasonable to infer that Jehovah’s religious

practices were chilled by his cellmate’s religiously motivated

harassment.      At the motion-to-dismiss stage, this qualifies as a

sufficient    prima   facie    showing    under    RLUIPA. 10     We   therefore

reverse the district court’s dismissal of Jehovah’s RLUIPA cell

assignment claim.

      For his First Amendment cell assignment claim to survive,

Jehovah must allege sufficient facts showing that VDOC’s refusal

to assign him a different cellmate was not reasonably related to

a   legitimate    penological    interest.        Turner,   482   U.S.   at   89.



      10Since Jehovah has sufficiently pled that his housing
assignments substantially burdened his religious exercise, the
parties agree that remand is appropriate because the record does
not establish whether VDOC’s housing assignment policy is the
least restrictive means of achieving a compelling government
interest.



                                     22
Giving his complaint its due liberal construction, we find that

he has done so.           Jehovah states that his cell assignments were

“deliberately        done . . . to         harass          and     cause      conflict          and

problems     for    [him].”        J.A.        29    (Compl.       ¶¶ 38,     41       &   n.18).

Furthermore,        he     asserts        that       his    cell       assignments              have

contravened a SIP housing policy requiring an equivalence in

cellmates’ criminal and disciplinary records.                               J.A. 29 (Compl.

¶ 41 n. 18).        He filed two grievances regarding his issues with

the   inmate   who       allegedly    harassed          him      but   never       received        a

response. 11       J.A. 28 (Compl. ¶ 37).                   Given these allegations

suggesting     that       VDOC     was     motivated          not      by     a    legitimate

penological        concern   but     by    animus,         Jehovah     has        successfully

alleged     facts        supporting        a        plausible       claim         to       relief.

Therefore,     we        reverse     the       district          court’s      dismissal          of

Jehovah’s First Amendment cell assignment claim.



                                            IV.

      A    claim    of    deliberate       indifference           in   violation           of   the

Eighth Amendment requires two showings, one objective and one

subjective.        First, the inmate must prove that “the deprivation

of a basic human need was objectively sufficiently serious.”



      11
       Jehovah’s residence with this inmate came to an end when
Jehovah was placed in disciplinary segregation.



                                               23
De’Lonta       v.     Angelone,          330     F.3d        630,    634     (4th     Cir.        2003)

(internal quotation marks and alterations omitted, emphasis in

original).            Second,          she     must      prove      that    “subjectively           the

officials acted with a sufficiently culpable state of mind.”

Id. (internal quotation marks and alterations omitted, emphasis

in original).

     “Only       extreme          deprivations           are     adequate     to     satisfy       the

objective       component          of     an    Eighth         Amendment      claim       regarding

conditions of confinement.”                     Id.      Therefore, Jehovah must allege

a serious injury or a substantial risk of such.                                Id.       Taking the

facts     in     the       light        most     favorable          to     Jehovah,      they      are

sufficient       to        support       such       a    finding.           Jehovah’s        alleged

ailments fill two pages of his complaint and include constant

chest     pain,       chronic          headaches,         and       diminished       hearing        and

eyesight.           J.A.        37-38    (Compl.         ¶ 69).          Furthermore,        Jehovah

asserts        that     he       has     since        been     diagnosed       with       pulmonary

hypertension          with      right        ventricle       hypertrophy,       a    serious        and

sometimes fatal condition.

     Appellees             do     not        appear       to     dispute      that        Jehovah’s

innumerable alleged symptoms constitute serious health issues.

Rather,    they        focus      on     the    subjective          component       of    Jehovah’s

claim.      Jehovah must show that his doctors were deliberately

indifferent,          or     rather,         that       they    “actually      kn[e]w        of    and



                                                    24
disregard[ed] an objectively serious condition, medical need, or

risk of harm.”         De’Lonta, 330 F.3d at 634.

      Appellees argue that Jehovah cannot meet this bar because

he   received    extensive       treatment       from   Dr.    King   and    his    other

doctors.     But the fact that Jehovah received some treatment is

consistent      with    the     allegation      that    his    doctors   ignored     and

failed to treat many of his symptoms.                    See id. at 635 (finding

that the fact that the plaintiff received some treatment did not

mean she received treatment for a particular ailment or that the

treatment was reasonable).              Jehovah has alleged that his doctors

acknowledged      some        symptoms     but     ignored       most,      disregarded

abnormal test results, and failed to treat any of his symptoms

effectively.      In other words, he has pled facts that, if true,

would   establish        that     his    doctors       “actually      kn[e]w   of    and

disregard[ed] an objectively serious condition, medical need, or

risk of harm.”         Id. at 634.       Dismissal of Jehovah’s claim is not

appropriate unless he has failed to present factual allegations

supporting a plausible claim to relief.                       See Jackson, 775 F.3d

at 178.      That is not the case here.                  Therefore, the district

court erred in dismissing Jehovah’s Eighth Amendment claim.




                                           25
                              V.

    For the foregoing reasons, the judgment of the district

court is

                                        REVERSED AND REMANDED. 12




    12  In light of our opinion, the district court should also
reconsider Jehovah’s requests for discovery.



                              26